PER CURIAM.
This appeal involves, the validity and infringement of two patents,1 the first on a method, and the second on an ap-> paratus for mechanically handling sugar cane stalks during harvesting. The learned district judge, Honorable J. Skelly Wright, now a Judge of the United States Court of Appeals for the District of Columbia Circuit, in a brilliantly worded opinion reported at 197 F.Supp. 636, et seq., held both claims of the method patent invalid and the first three claims of the apparatus patent invalid, but the fourth claim of the apparatus patent valid and infringed.
After careful study and consideration, we agree with the result reached by the district court and substantially for the reasons stated in its opinion. The judgment is therefore
Affirmed.

. Both issued to Royal J. LaRose and Edward P. Clause, the first numbered 2,799,984 and dated July 23, 1957, and the second numbered 2,871,645, dated February 3, 1959.